     Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 1 of 39 Page ID #:1


     SEAN C. WAGNER (Pro Hac Vice Forthcoming)
 1   Sean.Wagner@wagnerhicks.law
     DEREK M. BAST (Pro Hac Vice Forthcoming)
 2   Derek.Bast@wagnerhicks.law
     WAGNER HICKS PLLC
 3   831 East Morehead Street, Suite 860
     Charlotte NC 28202
 4   Tel: (704) 705-7538; Fax: (704) 705-7787
     Attorneys for Plaintiff,
 5   GOLDWATER BANK, N.A.
 6
     W. KEITH WYATT (S.B.N.: 80859)
 7   wkwyatt@imwlaw.com
     MARIE MAURICE (S.B.N.: 258069)
 8   mmaurice@imwlaw.com
     IVIE McNEILL WYATT PURCELL & DIGGS
 9   444 S. Flower Street, Suite 1800
     Los Angeles, CA 90071-2919
10   Tel: (213) 489-0028; Fax (213) 489-0552
11   Local Counsel for Plaintiff,
     GOLDWATER BANK, N.A.
12

13                       UNITED STATES DISTRICT COURT
14                     CENTRAL DISTRICT OF CALIFORNIA
15
     Goldwater Bank, N.A.                    )
16                                           )
                       Plaintiff,            )
17                                           )
                 vs.                         )   Case No. _______________
18                                           )
     ARTUR ELIZAROV, UNISON                  )   COMPLAINT FOR:
19   AGREEMENT CORP., and SCOTT              )
     HOWELL                                  )
20                                           )   1.   BREACH OF CONTRACT
                       Defendant.            )   2.   UNJUST ENRICHMENT
21                                           )
                                             )   3.   INJUNCTIVE RELIEF
22                                           )   4.   DECLARATORY JUDGMENT
                                             )
23                                           )
                                             )
24

25
           Plaintiff, Goldwater Bank, N.A. (“Goldwater”), by and through undersigned
26
     counsel, brings this action against Defendants Artur Elizarov (“Elizarov”), Unison
27
     Agreement Corp. (“Unison”) and Scott Howell (“Howell”) and alleges as follows:
28




                                           -1-
     Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 2 of 39 Page ID #:2



 1

 2                                         PARTIES
 3          1.     Plaintiff Goldwater Bank, N.A. is a national association with its
 4   principal place of business in Phoenix, Arizona.
 5          2.     Defendant Artur Elizarov, is an individual and resident of Riverside
 6   County, California.
 7          3.     Defendant Unison Agreement Corp. is a corporation organized under
 8   the laws of the state of Delaware with its principal place of business in San
 9
     Francisco, California.
10
            4.     Defendant Scott Howell is an individual and resident of San Francisco
11
     County, California.
12

13
                               JURISDICTION AND VENUE
14          5.     This Court has subject matter jurisdiction over Goldwater’s claims
15   pursuant to 28 U.S.C. § 1332, as complete diversity of citizenship exists between
16   Goldwater and Defendants and the amount in controversy exceeds the sum or value
17   of Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest and costs.
18          6.     A large portion of the conduct giving rise to the claims against
19   Defendants, as more fully described below, occurred in the Central District of
20
     California.
21
            7.     In addition, the real property over which Plaintiff claims a security
22
     interest at issue in this action is located in Riverside County, California within the
23
     Central District of California.
24
            8.     Venue is proper in this district pursuant to 28 U.S.C. § 1391.
25
                               DEMAND FOR JURY TRIAL
26
            9.     Plaintiff Goldwater hereby demands a trial by jury on all issues so
27
     triable.
28




                                              -2-
     Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 3 of 39 Page ID #:3



 1

 2                                   BACKGROUND
 3         10.   On or around July 31, 2019, Goldwater, as lender, originated a
 4   mortgage loan to Elizarov in the amount of $686,250.00 (the “Goldwater Loan”) to
 5   be secured by certain real property located at 291 W. Overlook Road, Palm Springs,
 6   California 92264 (the “Subject Property”).
 7         11.   Elizarov is a real estate broker holding an active license from the
 8   California Department of Real Estate, and his license ID number is 01954357.
 9
           12.   The Goldwater Loan was memorialized in an Adjustable Rate Note (the
10
     “Note”) and a Deed of Trust (the “Deed of Trust”), both dated July 31, 2019. A true
11
     and accurate copy of the Note and Deed of Trust are attached and incorporated herein
12
     as Exhibit A and Exhibit B, respectively.
13
           13.   The Deed of Trust created a valid and enforceable lien between
14
     Goldwater and Elizarov.
15
           14.   On or around August 7, 2019, Elizarov entered into another deed of
16
     trust with Unison as trustee, which was also secured by the Subject Property (the
17

18
     “Unison Lien”).

19         15.   Elizarov informed Unison of the Goldwater Loan and Goldwater’s lien.
20         16.   Elizarov defaulted on the Goldwater Loan and is delinquent on the
21   payment obligations as of April 1, 2020.
22         17.   At some point following the default, Elizarov decided to sell the Subject
23   Property, and Elizarov communicated that intent to Goldwater in March 2021.
24         18.   On March 3, 2021, the escrow company for the pending sale, Escrow
25   of the West, Inc., made contact with Goldwater regarding the payoff of Goldwater’s
26
     lien on the Subject Property in connection with a pending sale of the Subject
27
     Property.
28




                                            -3-
     Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 4 of 39 Page ID #:4



 1
             19.   During the course of the escrow relationship, Escrow of the West, Inc.,

 2   as escrow agent for Elizarov as seller and Howell as buyer of the Subject Property,
 3   learned that Goldwater’s Deed of Trust was unrecorded.
 4           20.   On or about March 3, 2021 Escrow of the West informed Goldwater
 5   that its Deed of Trust on the Subject Property had never been recorded in the
 6   Riverside County Register of Deed’s office.
 7           21.   Goldwater also learned in conversation with the escrow agent that the
 8   Subject Property was subject to two other liens in addition to Goldwater’s, including
 9
     a mechanic’s lien in an amount of approximately $107,000 and the Unison Lien in
10
     the amount of $491,000.
11
             22.   Goldwater thereafter communicated with Elizarov regarding the
12
     disbursement of the proceeds of the pending sale, which would have been
13
     insufficient to pay off the Goldwater Loan, the Unison Lien, and the mechanic’s lien
14
     in full.
15
             23.   Elizarov indicated that $675,000 of the proceeds would be transmitted
16
     to Goldwater following the sale of the Subject Property.
17

18
             24.   Upon information and belief, Howell and Unison had actual knowledge

19   of Goldwater’s Deed of Trust because the parties to the pending sale, including
20   Elizarov, Howell and Unison, discussed the matter of Goldwater’s unrecorded Deed
21   of Trust and its impact on the pending sale.
22           25.   Goldwater’s unrecorded Deed of Trust is valid between Goldwater,
23   Elizarov, and any other party with notice of the Deed of Trust. Cal. Civ. Code §
24   1217.
25           26.   Elizarov sold the Subject Property to Scott Howell by a Grant Deed that
26
     was executed on or around March 22, 2021 and recorded on or around March 29,
27
     2021. A true and accurate copy of the Grant Deed is attached and incorporated
28
     herein as Exhibit C.


                                             -4-
     Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 5 of 39 Page ID #:5



 1
           27.    Elizarov never informed Goldwater that the sale occurred and

 2   continued communicating with Goldwater after March 22, 2021 regarding what
 3   amount of the proceeds they would receive.
 4         28.    On or around March 29, 2021, Goldwater asked Elizarov about the
 5   status of the closing, and Elizarov denied that the sale occurred.
 6         29.    Elizarov has ceased responding to Goldwater’s queries regarding the
 7   status of the $675,000 that was to be paid towards the Goldwater Loan following the
 8   sale of the Subject Property.
 9
           30.    Upon information and belief, the proceeds from the sale of the Subject
10
     Property paid off the mechanic’s lien and the Unison Lien in full.
11
           31.    Upon information and belief, Elizarov received and is wrongfully
12
     retaining the remaining proceeds of the sale of the Subject Property, including the
13
     $675,000 that Elizarov previously indicated would be paid to Goldwater.
14
           32.    To date, Goldwater has received none of the proceeds from the sale of
15
     the Subject Property.
16
           33.    Following the sale of the property, Goldwater also discovered a flyer
17

18
     advertising the Subject Property for sale identifies Artur Elizarov and his firm

19   DreamHome Realty Group, Inc. as the realtor to be contacted about the property. A
20   true and accurate copy of this flyer is attached hereto as Exhibit D.
21         34.    Because of Elizarov’s status as a licensed real estate broker in the State
22   of California and his role in marketing the Subject Property for sale, Elizarov cannot
23   deny that he was aware of the validity of the Deed of Trust and Goldwater’s right to
24   the proceeds of the sale of the Subject Property.
25         35.    Goldwater’s status as a secured creditor with regard to Elizarov is now
26
     at risk, and Goldwater faces a significant likelihood that it will effectively become
27
     an unsecured creditor of Elizarov.
28




                                              -5-
     Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 6 of 39 Page ID #:6



 1
            36.   If Goldwater is an unsecured creditor of Elizarov, there is a high risk

 2   that Goldwater will not be made whole, as the evidence of Elizarov’s insolvency is
 3   well documented.
 4          37.   At the time of the sale of the Subject Property, Elizarov was already
 5   almost a year behind in his payments on the Goldwater Loan, which is significant in
 6   light of the fact that he owned the Subject Property for less than two years.
 7          38.   Additionally, on December 18, 2019, Elizarov was discharged from an
 8   IRS tax lien in the amount of $107,787.69.
 9
            39.   Elizarov’s recent history of carrying significant debts suggests that the
10
     proceeds of the sale of the Subject Property will be wasted and disposed of prior to
11
     the entry of a final judgment in this matter.
12
            40.   As a result of Elizarov’s conduct, Goldwater Bank has been damaged
13
     in an amount in excess of $75,000, exclusive of interest and costs.
14

15                              FIRST CAUSE OF ACTION
16                          (Breach of Contract, as to Elizarov)
17          41.   Goldwater incorporates by reference the allegations contained in the
18   preceding paragraphs as if fully set forth herein.
19          42.   Goldwater had an agreement with Elizarov to make the Goldwater Loan
20
     in exchange for his obligations in the Note and the Deed of Trust.
21
            43.   The Note and Deed of Trust is a valid and binding contract between the
22
     parties.
23
            44.   Pursuant to the Note and Deed of Trust, Goldwater is entitled to the
24
     proceeds from a sale of the Subject Property.
25
            45.   Elizarov breached the Note and Deed of Trust by failing to make all
26
     payments when due, including by failing to provide Goldwater with the proceeds of
27
     the sale of Subject Property.
28




                                              -6-
     Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 7 of 39 Page ID #:7



 1
           46.    Rather than pay the proceeds from the sale of the Subject Property to

 2   Goldwater, Elizarov has wrongfully retained those proceeds in an amount of
 3   approximately $675,000.
 4         47.    Elizarov agreed in the Note that in the event of a default and
 5   acceleration of the Goldwater Loan, Goldwater would be entitled to recover its costs
 6   and expenses incurred in enforcing the Note, including its reasonable attorney’s fees.
 7   (Ex. A, Note, § 7(E)).
 8         48.    As a direct and proximate result of Elizarov’s breach, Goldwater has
 9
     been directly and proximately damaged in an amount to be determined at trial.
10
           49.    As a direct and proximate result of the foregoing acts and conduct,
11
     Goldwater has sustained and will continue to sustain substantial, immediate, and
12
     irreparable injury, for which there is no adequate remedy at law. Unless enjoined
13
     and restrained by this Court, Defendants will continue to infringe on Plaintiff
14
           50.    Goldwater additionally seeks the entry of an order declaring that
15
     Elizarov holds, in constructive trust as trustee for the benefit of Goldwater, such
16
     amounts as were transferred to him personally in connection with the sale of the
17

18
     Subject Property, as well as an order directing Elizarov to disgorge and transfer any

19   and all such amounts to Goldwater.
20                            SECOND CAUSE OF ACTION
21                                  (Unjust Enrichment)
22         51.    Goldwater incorporates by reference the allegations contained in the
23   preceding paragraphs as if fully set forth herein.
24         52.    By engaging in the acts described above, Elizarov has and continues to
25   benefit from his wrongdoing and has been unjustly enriched by reaping the benefits
26
     of his unlawful activities to the damage and irreparable harm of Goldwater.
27
           53.    As a direct and proximate result of Elizarov’s misconduct, Goldwater
28
     has been damaged in an amount to be proven at trial, but in excess of $675,000.


                                              -7-
     Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 8 of 39 Page ID #:8



 1
                               THIRD CAUSE OF ACTION
 2                            (Injunctive Relief, as to Elizarov)
 3         54.    Goldwater incorporates by reference the allegations contained in the
 4   preceding paragraphs as if fully set forth herein.
 5         55.    As of the date of filing of this Complaint, Goldwater faces significant
 6   exposure with regard to the Goldwater Loan, as Elizarov has sold the Subject
 7   Property and wrongfully retained the proceeds of the sale in an amount in excess of
 8   $675,000.
 9
           56.    Goldwater’s status as a secured creditor of Elizarov has been
10
     threatened, and the likelihood of Goldwater being able to recover in full as an
11
     unsecured creditor is low.
12
           57.    Goldwater justifiably fears that it will sustain significant losses and
13
     irreparable harm as a result of Elizarov’s misappropriation of the proceeds of the
14
     sale of the Subject Property.
15
           58.    Unless Elizarov’s assets, including the proceeds of the sale of the
16
     Subject Property, are marshalled, accounted for, and preserved, Goldwater’s security
17

18
     interest in the Goldwater Loan will not be adequately secured with respect to

19   Elizarov.
20         59.    Goldwater is without a plain, speedy, or adequate remedy at law which
21   would serve to immediately exonerate, indemnify, and save it harmless for its actual
22   and anticipated losses, and Goldwater would be irreparably and permanently injured
23   unless this Court grants immediate injunctive and equitable relief.
24                            FOURTH CAUSE OF ACTION
25                  (Declaratory Judgment, as to Unison and Elizarov)
26
           60.    Goldwater incorporates by reference the allegations contained in the
27
     preceding paragraphs as if fully set forth herein.
28




                                              -8-
     Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 9 of 39 Page ID #:9



 1
           61.    There exists an actual, definite, and concrete controversy between

 2   Goldwater, Unison, and Elizarov related to the priority of Goldwater’s security
 3   interest relative to the Unison Lien.
 4         62.    Elizarov granted Goldwater a lien in the Subject Property through
 5   Goldwater’s Deed of Trust.
 6         63.    Prior to the sale of the Subject Property to Howell, Elizarov and Unison
 7   both obtained actual knowledge of Goldwater’s unrecorded Deed of Trust.
 8         64.    Nevertheless, in the sale of the Subject Property, the Unison Lien was
 9
     paid off in full as a lien with a higher priority than Goldwater’s.
10
           65.    For the reasons stated above, Goldwater requests an Order from this
11
     Court declaring that Goldwater’s lien created by the Deed of Trust was first in
12
     priority over the Unison Lien.
13
           66.    By reason of the foregoing, an actual and justifiable controversy exists
14
     between the parties as to the duties, rights and obligations of the agreement.
15
                                FIFTH CAUSE OF ACTION
16

17
                        (Declaratory Judgment, as to Scott Howell)

18
           67.    Goldwater incorporates by reference the allegations contained in the

19   preceding paragraphs as if fully set forth herein.
20         68.    There exists an actual, definite, and concrete controversy between
21   Goldwater and Howell related to the validity of the Goldwater Loan and Goldwater’s
22   security interest in the Subject Property.
23         69.    Elizarov granted Goldwater a lien in the Subject Property through
24   Goldwater’s Deed of Trust.
25         70.    Prior to the sale of the Subject Property from Elizarov to Howell,
26
     Howell obtained actual knowledge of Goldwater’s Deed of Trust.
27

28




                                              -9-
     Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 10 of 39 Page ID #:10



 1
             71.   By virtue of his knowledge, Goldwater’s Deed of Trust is valid and

 2    binding as between Goldwater and Howell, and Goldwater’s security interest in the
 3    Subject Property persists. Cal Civ. Code § 1217.
 4           72.   The Grant Deed between Elizarov and Howell does not indicate that
 5    title in the Subject Property is being transferred subject to Goldwater’s security
 6    interest.
 7           73.   By reason of the foregoing, an actual and justifiable controversy exists
 8    between the parties as to the duties, rights, and obligations of Goldwater’s security
 9
      interest.
10
             74.   For the reasons stated above, Goldwater requests an Order from this
11
      Court declaring that the sale of the Subject Property from Elizarov to Howell
12
      transferred title subject to Goldwater’s security interest in the Subject Property.
13
                                   PRAYER FOR RELIEF
14
             WHEREFORE, Goldwater requests the Court order relief, as follows:
15
             1.    Preliminary and permanent injunctive relief (i) enjoining Elizarov from
16
      alienating or disposing of the proceeds of the sale of the Subject Property and (ii)
17

18
      requiring Elizarov to make an accounting of his assets following the sale of the

19    Subject Property;
20           2.    Actual, compensatory, consequential, and exemplary damages in an
21    amount to be determined at trial for all losses and damages suffered as a result of
22    the acts and transactions complained of herein;
23           3.    A constructive trust for the benefit of Goldwater over the proceeds
24    received by Elizarov in connection with the sale of the Subject Property;
25           4.    All costs and expenses incurred by Goldwater Bank in enforcing its
26
      rights under the Note and Deed of Trust;
27
             5.    A declaratory judgment that the Goldwater’s security interest in the
28
      Subject Property had priority over the Unison Lien prior to the sale, or in the


                                              - 10 -
     Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 11 of 39 Page ID #:11



 1
      alternative, that Howell’s title in the Subject Property is subject to Goldwater’s

 2    security interest established by the Deed of Trust.
 3

 4
      Dated: April 6, 2021                        /s/ Marie Maurice
 5                                          W. Keith Wyatt, Esq.
 6
                                            Marie Maurice, Esq.

 7

 8                                          -AND-
 9

10
                                            /s/ Sean C. Wagner
                                            Sean C. Wagner, PHV materials forthcoming
11                                          Derek M. Bast, PHV materials forthcoming
12                                          WAGNER HICKS PLLC
                                            831 E. Morehead Street, Suite 860
13
                                            Charlotte, NC 28202
14                                          Telephone: (704) 705-7358
                                            sean.wagner@wagnerhicks.law
15
                                            derek.bast@wagnerhicks.law
16

17
                                            ATTORNEYS   FOR   PLAINTIFF GOLDWATER BANK
                                            N.A.
18

19

20

21

22

23

24

25

26

27

28




                                             - 11 -
Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 12 of 39 Page ID #:12




                    EXHIBIT A
Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 13 of 39 Page ID #:13
                                                                                                             LOAN #: 909216931
                                                                                                     MIN: 100920941001475474

                                                ADJU~TABLE RATE NOTE
                         (LiBOR On'-Y,,, Ind"        (A'II
                                                     ubll,h'" In Th, W.II SI'~1 Joum.Q-R.t, C.p,)


                                                          I



            THIS NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN MY INTEREST RATE AND MY
            MONTHLY PAYMENT. THIS NOTE LIMITS THE AMOUNT MY INTEREST RATE CAN CHANGE AT ANY ONE
            TIME AND THE MINIMUM AND MAXIMUM RATES I MUST PAY.


       July 31, 2019                                          Palm Springs,                                               California
       [Date]                                                     [City]                                                    [State]

                                        291 W. Overlook Road, Palm Springs, CA 92264-8934
                                                        [Property Address]



       1.   BORROWER'S PROMISE TO PAY
            In return for a loan that I have received. I promise to pay U.S. $686,250.00                       (this amount is called
       "Principal"). plus interest. to the order of the Lender. The Lender is Goldwater Bank, N.A ..




       I will make all payments under this Note in the form of cash. check or money order.
             I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and who
       is entitled to receive payments under this Note is called the "Note Holder."

       2.  INTEREST
           Interest will be charged on unpaid principal until the full amount of Principal has been paid. I will pay interest at a
       yearly rate of 5.375 %.       The interest rate I will pay will change in accordance with Section 4 of this Note.
           The interest rate required by this Section 2 and Section 4 of this Note is the rate I will pay both before and after any
       default described in Section 7(B) of this Note.

       3.    PAYMENTS
             (A) Time and Place of Payments
             I will pay principal and interest by making a payment every month.
             I will make my monthly payment on the 1st           day of each month beginning on September 1, 2019.
       I will make these payments every month until I have paid all of the principal and interest and any other charges described
       below that I may owe under this Note. Each monthly payment will be applied as of its scheduled due date and will be
       applied to interest before Principal. If, on August 1, 2049,                      I still owe amounts under this Note. I will
       pay those amounts in full on that date. which is called the "Maturity Date."
             I will make my monthly payments at 2525 E. Camelback Rd, Suite 1100
                                                    Phoenix, AZ. 85016

       or at a different place if required by the Note Holder.
           (B) Amount of My Initial Monthly Payments
           Each of my initial monthly payments will be in the amount of U.S. $3,842.80.           This amount may change.
           (C) Monthly Payment Changes
           Changes in my monthly payment will reflect changes in the unpaid principal of my loan and in the interest rate that
       I must pay. The Note Holder will determine my new interest rate and the changed amount of my monthly payment in
       accordance with Section 4 of this Note.

       4.   INTEREST RATE AND MONTHLY PAYMENT CHANGES
            (A) Change Dates
            The interest rate I will pay may change on the 1st                day of August,2024               and on that day every
        12th          month thereafter. Each date on which my interest rate could change is called a "Change Date."
            (B) The Index
            Beginning with the first Change Date. my interest rate will be based on an Index. The "Index" is the average of
       interbank offered rates for one-year U.S. dollar-denominated deposits in the London market ("UBOR"). as published
       in The Wall Street Journal. The most recent Index value available as of the date 45 days before each Change Date
       is called the "Current Index," provided that if the Current Index is less than zero. then the Current Index will be deemed
       to be zero for purposes of calculating my interest rate.
            If the Index is no longer available. the Note Holder will choose a new index which is based upon comparable infor-
       mation. The Note Holder will give me notice of this choice.
            (C) Calculation of Changes
            Before each Change Date. the Note Holder will calculate my new interest rate by adding THREE
                                                         percentage point(s) ( 3.000 %         ) (the "Margin") to the Current Index.
       The Note Holder will then round the result of this addition to the nearest one-eighth of one percentage point (0.125%). Sub-
       ject to the limits stated in Section 4(0) below. this rounded amount will be my new interest rate until the next Change Date.

       MULTI STATE ADJUSTABLE RATE NOTE - WSJ One-Year LIIIOR -Single Family- Fannie Mae UNIFORM INSTRUMENT Form 3526 6/01 (rev. 6/16)
       Ellie Mae, Inc.                                         Page 1 of 3                                         F3526NOT 0816
                                                                                                                   F3526NOT (CLS)
                                                                                                           07/31/201910:36 AM PST

                                                                               W~~~
                                                                               ~
Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 14 of 39 Page ID #:14

                                                                                                               LOAN #: 909216931
           The Note Holder will then determine the amount of the monthly payment that would be sufficient to repay the unpaid
       principal that I am expected to owe at the Chang~ Date in full on the Maturity Date at my new interest rate in substantially
       equal payments. The result of this calculation will be the new amount of my monthly payment.
           (D) Limits on Interest Rate Changes             .'
           The interest rate I am required to pay at the first Change Date will not be greater than 7.375 %              or less than
       5.375 %.           Thereafter, my interest rate will ~ever be increased or decreased on any single Change Date by more
       than TWO                                               percentage point(s) ( 2.000 %        ) from the rate of interest I have
       been paying for the preceding 12                month(s). My interest rate will never be greater than 11.375 %. My
       interest rate will never be less than the start rate or 5.375 %.
           (E) Effective Date of Changes
           My new interest rate will become effective on each Change Date. I will pay the amount of my new monthly payment
       beginning on the first monthly payment date after the Change Date until the amount of my monthly payment changes again.
           (F) Notice of Changes
           The Note Holder will deliver or mail to me a notice of any changes in my interest rate and the amount of my monthly
       payment before the effective date of any change. The notice will include information required by law to be given to me
       and also the title and telephone number of a person who will answer any question I may have regarding the notice.

       5.  BORROWER'S RIGHT TO PREPAY
           I have the right to make payments of Principal at any time before they are due. A payment of Principal only is known
       as a "Prepayment." When I make a Prepayment, I will tell the Note Holder in writing that I am doing so. I may not designate
       a payment as a Prepayment if I have not made all the monthly payments due under the Note.
           I may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note Holder will
       use my Prepayments to reduce the amount of Principal that lowe under this Note. However, the Note Holder may apply
       my Prepayment to the accrued and unpaid interest on the Prepayment amount, before applying my Prepayment to
       reduce the Principal amount of the Note. If I make a partial Prepayment, there will be no changes in the due dates of
       my monthly payment unless the Note Holder agrees in writing to those changes. My partial Prepayment may reduce
       the amount of my monthly payments after the first Change Date following my partial Prepayment. However, any
       reduction due to my partial Prepayment may be offset by an interest rate increase.


       6.  LOAN CHARGES
           If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the interest
       or other loan charges collected or to be collected in connection with this loan exceed the permitted limits, then: (a) any
       such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any
       sums already collected from me which exceeded permitted limits will be refunded to me. The Note Holder may choose
       to make this refund by reducing the Principal I rNIe under this Note or by making a direct payment to me. If a refund
       reduces Principal, the reduction will be treated as a partial Prepayment.

       7.  BORROWER'S FAILURE TO PAY AS REQUIRED
           (A) Late Charges for Overdue Payments
           If the Note Holder has not received the full amount of any monthly payment by the end of 15                   calendar
       day(s) after the date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be 5.000 %
       of my overdue payment of principal and interest. I will pay this late charge promptly but only once on each late payment.

             (B) Default
             If I do not pay the full amount of each monthly payment on the date it is due, I will be in default.
             (C) Notice of Default
             If I am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue amount by a
       certain date, the Note Holder may require me to pay immediately the full amount of Principal which has not been paid and
       all the interest that lowe on that amount. That date must be at least 30 days after the date on which the notice is mailed to
       me or delivered by other means.
             (D) No Waiver By Note Holder
             Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as described
       above, the Note Holder will still have the right to do so if I am in default at a later time.
             (E) Payment of Note Holder's Costs and Expenses
             If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the right
       to be paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by applicable
       law. Those expenses include, for example, reasonable attorneys' fees.

       8.   GIVING OF NOTICES
            Unless applicable law requires a different method, any notice that must be given to me under this Note will be given
       by delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if I give
       the Note Holder a notice of my different address.
            Any notice that must be given to the Note Holder under this Note will be given by delivering it or by mailing it by first
       class mail to the Note Holder at the address stated in Section 3(A) above or at a different address if I am given a notice
       of that different address.

       9.   OBLIGATIONS OF PERSONS UNDER THIS NOTE
            If more than one person signs this Note, eacf'l person is fully and personally obligated to keep all of the promises
       made in this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or endorser
       of this Note is also obligated to do these things. Any person who takes over these obligations, including the obligations
       of a guarantor, surety or endorser of this Note, is also obligated to keep all of the promises made in this Note. The Note
       Holder may enforce its rights under this Note against each person individually or against all of us together. This means
       that anyone of us may be required to pay all of the amounts owed under this Note.

       MULTISTATEADJUSTABLE RATE NOTE - WSJ One-Year LIBOR -Single Family - Fannie Mae UNIFORM INSTRUMENT Form 35266101 (rev. 6116)
       Ellie Mae. Inc.                                      Page 2 of 3                                          F3526NOT 0816
                                                                                                                 F3526NOT (CLS)
                                                                                                         071311201910:36 AM PST


                                                                               rJ~
                                                                               ~
Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 15 of 39 Page ID #:15
                                                                                                               LOAN #: 909216931
       10. WAIVERS
           I and any other person who has obligations fder this Note waive the rights of Presentment and Notice of Dishonor.
       "Presentment" means the right to require the N te Holder to demand payment of amounts due. "Notice of Dishonor"
       means the right to require the Note Holder to gi notice to other persons that amounts due have not been paid.
                                                          I
       11. UNIFORM SECURED NOTE                              '
            This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the protections given
       to the Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the "Security Instrument"), dated the
       same date as this Note, protects the Note Holder from possible losses which might result if I do not keep the promises
       which I make in this Note. That Security Instrument describes how and under what conditions I may be required to make
       immediate payment in full of all amounts lowe under this Note. Some of those conditions are described as follows:
                 If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not a
            natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written consent,
            Lender may require immediate payment in full of all sums secured by this Security Instrument. However, this
            option shall not be exercised by Lender if such exercise is prohibited by Applicable Law. Lender also shall not
            exercise this option if: (a) Borrower causes to be submitted to Lender information required by Lender to evaluate
            the intended transferee as if a new loan were being made to the transferee; and (b) Lender reasonably
            determines that Lender's security will not be impaired by the loan assumption and that the risk of a breach of
            any covenant or agreement in this Security IAstrument is acceptable to Lender.
                 To the extent permitted by Applicable Law, Lender may charge a reasonable fee as a condition to Lender's
            consent to the loan assumption. Lender may also require the transferee to sign an assumption agreement that
            is acceptable to Lender and that obligates the transferee to keep all the promises and agreements made in the
            Note and in this Security Instrument. Borrower will continue to be obligated under the Note and this Security
            Instrument unless Lender releases Borrower in writing.
                 If Lender exercises the option to require immediate payment in full, Lender shall give Borrower notice of
            acceleration. The notice shall provide a period of not less than 30 days from the date the notice is given in
            accordance with Section 15 within which Borrower must pay all sums secured by this Security Instrument. If
            Borrower fails to pay these sums prior to the expiration of this period, Lender may invoke any remedies permitted
            by this Security Instrument without further notice or demand on Borrower.




       WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.


                               n ~                                       -----
                        ~~::::_:;=-=-===-:-:-=-:-----~-~-----------------(,Seal)
                        ARTUR ELiZAROV



       Lender: Goldwater Bank, N.A.
       NMLS 10: 452955
       Loan Originator: Gregory Hill
       NMLS 10: 247349




                                                                                                               [Sign Original Only)

       MULTISTATE ADJUSTABLE RATE NOTE - WSJ One-Year LIBOR - Single Family - Fannie Mae UNIFORM INSTRUMENT Form 3526 6101 (rev. 6/16)
       Ellie Mae, Inc.                                       Page 3 of 3                                           F3526NOT 0816
                                                                                                                   F3526NOT (CLS)
                                                                                                           07/31/201910:36 AM PST
Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 16 of 39 Page ID #:16




                    EXHIBITB
HfS                                                       (
       Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 17 of 39 Page ID #:17


      When recorded, mail to:
      Goldwater Bank, N.A.
      Attn: Final Document Department
      P.O. Box 25064
      Albuquerque, NM 87125
      844-799-4653




      Title Order No.: 0625-5974427
      Escrow No.: 0625-5974427
      LOAN #: 909216931




      - - - - - - - - - - - - - - - [Space AboveThis Line For Recording Oata} - - - - - - - - - - - - - - -

                                                       DEED OFTRUST
                                                                                                 IMIN 1009209-4100147547-4
                                                                                                 MERS PHONE #: 1-888-679-6377


      DEFINITIONS
      Words used in mu~iple sections of this document are defined below and other words are defined in Sections 3. 11 . 13. 18.
      20 and 21. Certain rules regarding the usage of words used in this document are also provided in Section 16.
      (A) " Security Instrument" means this document, which is dated July 31. 2019,                            together with all
      Riders to this document
      (B) " Borrower" is ARTUR ELtZAROV, AN UNMARRIED MAN .




      Borrowers address is 828 Westmount Drive, West Hollywood, CA 90069 .


      Borrower is the trustor under this Security Instrument.
      (C) " Lender" is Goldwater Bank. N .A ..



      Lender is a Corporation,                                                          organized and existing under the laws of
      The United States of America.                                        Lender's address is 2525 E. Camelback Rd, Suite
      1100, Phoenix, AZ. 85016.



      CALIFORN IA - Single Family - Fannie Mae/Freddie Mac UN IFORM INSTRUMENT   Form 30051/01
      Ellie Mae. Inc.                                           Page 1 of 13                                         CAEO EOL 0219
                                                                                                                     CAE OEOL (CLS)
                                                                                                            07/3 112019 10:36 AM PST
  Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 18 of 39 Page ID #:18



                                                                                                                                                                                                              LOAN #: 909216931
(D) "Trustee" is                        First American Title Company.



(E) "MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is acting solely as a
nominee for Lender and Lender's successors and assigns. MERS is th e beneficiary under this Sec urity Instrument.
MERS is organized and existing under the laws of Delaware, and has an address and telephone number of P.O. Box 2026,
Flint, MI 48501-2026, tel. (888) 679-M ERS.
(F) "Note" means the promissory note signed by Borrower and dated Ju ly 31, 2019.                                                                                                                                                                 The Note
states that Borrower owes Lender SIX HUNDRED EIGHTY SIX THOUSAND TWO HUNDRED FIFTY AND NO/100··
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11 ....... '* Dollars (U.S. $686,250.00        )
plus interest. Borrower has promised to pay this debt in regular Periodic Payments and to pay the debt in full not later than
August 1,2049 .
(G) " Property" means the property that is described below under the heading ''Transfer of Rights in the Property."
(H) " Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges due under the
Note, and all sums due under this Security Instrument, plus interest.
(t) " Riders" means all Riders to this Security Instrument that are executed by Borrower. The following Riders are to be
executed by Borrower [check box as applicable] :
    ~ Adjustable Rate Rider           0 Condominium Rider                             Second Home Rider                                                                  o
        o
        Balloon Rider                 0 Planned Unit Development Rider                Other(s) [specify)                                                                 o
        o
        1-4 Family Rider              0 Biweekly Payment Rider
        o
        VA Rider



(J) "Applicable Law" means all controlling applicable fede ral , state and local statutes, regulations, ordinances and admin-
istrative rules and orders (that have the effect of law) as well as all applicable final , non-appealable judicial opinions.
(K) " Community Association Dues, Fees, and Assessments" means all dues, fees , assessments and other charges that
are imposed on Borrower or the Property by a condominium association, homeowners association or similar organization.
(L) " Electronic Funds Transfer" means any transfer of funds , other than a transaction originated by check, draft, or
similar paper instrument, which is initiated through an electronic terminal, telephonic instrument, computer, or magnetic
tape so as to order, instruct, or authorize a financial institution to debit or credit an account. Such term includes, but is not
limited to, point-of-sale transfers, automated teller machine transactions, transfers initiated by telephone, wire transfers,
and automated clearinghouse transfers.
(M) " Escrow Items" means those items that are described in Section 3.
(N) " Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid by any third
party (other than insurance proceeds paid under the coverages described in Section 5) for: (i) damage to, or destruction of,
the Property; (ii) condemnation or other taking of all or any part of the Property; (iii) conveyance in lieu of condemnation ; or
(iv) misrepresentations of, or omissions as to, the value andior condition of the Property.
(0 ) " Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default on, the Loan.
(P) " Periodic Payment" means the regularly scheduled amount due for (i) principal and interest under the Note, plus
(ii) any amounts under Section 3 of this Security Instrument.
(0 ) " RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. §2601 et seq.) and its implementing regulation,
Regulation X (12 C.F.R. Part 1024), as they might be amended from time to time, or any additional or successor legislation
or regulation that governs the same subject matter. As used in this Security Instrument, "RESP!':' refers to all requirements
and restrictions that are imposed in regard to a "federally related mortgage loan" even if the Loan does not qualify as a
"federally related mortgage loan" under RESPA.
(R) " Successor in Interest of Borrower" means any party that has taken title to the Property, whether or not that party
has assumed Borrower's obligations under the Note andior this Security Instrument.

TRANSFER OF RIGHTS IN THE PROPERTY
The beneficiary of this Security Instrument is MERS (solely as nominee for Lender and Lender's successors and assigns)
and the successors and assigns of MERS. This Security Instrument secures to Lender: (i) the repayment of the Loan , and

CA LI FOR NIA - Single Family - Fannie MaelFreddie Mac UN IFORM INSTRUMENT                                                                           Form 3005 1/01
Ellie Mae, Inc.                                              Page 2 of 13                                                                                                                                           CAEDEDL 0219
                                                                                                                                                                                                                    CAEDEDL (CLS)
                                                                                                                                                                                                            07131120191 0:36 AM PST
 Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 19 of 39 Page ID #:19


                                                                                                      LOAN #: 909216931
all renewals, extensions and modifications of the Note; and (ii) the performance of Borrower's covenants and agreements
under this Security Instrument and the Note. For this purpose, Borrower irrevocably grants and conveys to Trustee, in trust,
with power of sale, the following described property located in the County                       [Type 01 Recording JurisdIctIon)
of Riverside                                               (Name   of Recording Junsdlctlonj:
LOT 8 OF BLOCK 7, PALM CANYON MESA TRACT, AS PER MAP RECORDED IN BOOK 12, PAGES 52
THROUGH 56, BOTH INCLUSIVE OF MAPS, INTHE OFFICE OFTHE COUNTY RECORDER OF SAID COUNTY.
APN #: 513-363-023-2




which currently has the address of      291 W. Overlook Road, Palm Springs,
                                                                                                                        IStreet) IClty)
California 92264-8934                 ("Property Address"):
                 IZip Code)

     TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements, appurtenances,
and fixtures now or hereafter a part of the property. All replacements and additions shall also be covered by this Security
Instrument. All of the foregoing is referred to in this Security Instrument as the "Property." Borrower understands and agrees
that MERS holds only legal title to the interests granted by Borrower in this Security Instrument, but, if necessary to comply
with law or custom, MERS (as nominee for Lender and Lender's successors and assigns) has the right: to exercise any or
all of those interests, including, but not limited to, the right to foreclose and sell the Property; and to take any action required
of Lender including, but not limited to, re leasing and canceling this Security Instrument.

    BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to grant
and convey the Property and that the Property is unencumbered, except for encumbrances of record. Borrower warrants
and will defend generally the title to the Property against all claims and demands, subject to any encumbrances of record.

    TH IS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with limited
variations by jurisdiction to constitute a uniform security instrument covering real property.

     UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
     1. Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges. Borrower shall pay
when due the principal of, and interest on, the debt evidenced by the Note and any prepayment charges and late charges
due under the Note. Borrower shall also pay funds for Escrow Items pursuant to Section 3. Payments due under the Note
and this Security Instrument shall be made in U.S. currency. However, if any check or other instrument received by Lender
as payment under the Note or this Security Instrument is returned to Lender unpaid , Lender may requ ire that any or all
subsequent payments due under the Note and this Security Instrument be made in one or more of the following forms, as
selected by Lender: (a) cash ; (b) money order; (c) certified check, bank check, treasurer's check or cashier's check, provided
any such check is drawn upon an institution whose deposits are insured by a federal agency, instrumentality, or entity; or
(d) Electronic Funds Transfer.
     Payments are deemed received by Lender when received at the location designated in the Note or at such other
location as may be designated by Lender in accordance with the notice provisions in Section 15. Lender may return any
payment or partial payment if the payment or partial payments are insufficient to bring the Loan current. Lender may accept
any payment or partial payment insufficient to bring the Loan current, without waiver of any rights hereunder or prejudice

CALIFORN IA - Single Family - Fannie MaelFreddle Mac UNIFORM INSTRUMENT           Form 3005 1/01
Ellie Mae, Inc.                                            Page 3 of 13                                             CAEDE DL 02 19
                                                                                                                    CAEDEDL (C LS)
                                                                                                            0713112019 10 :36 AM PST
 Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 20 of 39 Page ID #:20


                                                                                                           LOAN #: 909216931
to its rights to refuse such payment or partial payments in the future , but Lender is not obligated to apply such payments
at the time such payments are accepted. If each Periodic Payment is applied as of its scheduled due date, then Lender
need not pay interest on unapplied funds. Lender may hold such unapplied funds until Borrower makes payment to bring
the Loan current. If Borrower does not do so within a reasonable period of time, Lender shall either apply such funds or
return them to Borrower. If not applied earlier, such fund s will be applied to the outstanding principal balance under the
Note immediately prior to foreclosure . No offset or claim which Borrower might have now or in the future against Lender
shall relieve Borrower from making payments due under the Note and this Security Instrument or performing the covenants
and agreements secured by this Security Instrument.
     2. Applicat ion of Paym ent s o r Proceeds. Except as otherwise described in this Section 2, all payments accepted
and applied by Lender shall be applied in the following order of priority: (a) interest due under the Note; (b) principal due
under the Note; (c) amounts due under Section 3. Such payments shall be applied to each Periodic Payment in the order
in which it became due. Any remaining amounts shall be applied first to late charges, second to any other amounts due
under this Security Instrument, and then to reduce the principal balance of the Note.
      If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a sufficient amount to
pay any late charge due, the payment may be applied to the delinquent payment and the late charge. If more than one
Periodic Payment is outstanding, Lender may apply any payment received from Borrower to the repayment of the Periodic
Payments if, and to the extent that, each payment can be paid in full. To the extent that any excess exists after the payment
is applied to the full payment of one or more Periodic Payments, such excess may be applied to any late charges due.
Voluntary prepayments shall be applied first to any prepayment charges and then as described in the Note.
      Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under the Note shall not
extend or postpone the due date, or change the amount, of the Periodic Payments.
      3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due under the Note,
until the Note is paid in full , a sum (the "Funds") to provide for payment of amounts due for: (a) taxes and assessments and
other items which can attain priority over this Security Instrument as a lien or encumbrance on the Property; (b) leasehold
payments or ground rents on the Property, if any; (c) premiums for any and all insurance required by Lender under Section 5;
and (d) Mortgage Insura nce premiums, if any, or any sums payable by Borrower to Lender in lieu of the payment of Mortgage
Insurance premiums in accordance with the provisions of Section 10. These items are called "Escrow Items." At origination
or at any time during the term of the Loan, Lender may require that Community Association Dues, Fees, and Assessments,
if any, be escrowed by Borrower, and such dues, fees and assessments shall be an Escrow Item. Borrower shall promptly
furnish to Lender all notices of amounts to be paid under this Section. Borrower shall pay Lender the Funds for Escrow
Items unless Lender waives Borrower's obligation to pay the Funds for any or all Escrow Items. Lender may waive Bor-
rower's obligation to pay to Lender Funds for any or all Escrow Items at any time. Any such waiver may only be in writing.
In the event of such waiver, Borrower shall pay directly, when and where payable, the amounts due for any Escrow Items
for which payment of Funds has been waived by Lender and, if Lender requires, shall furnish to Lender receipts evidencing
such payment within such time period as Lender may require. Borrower's obligation to make such payments and to provide
receipts shall for all purposes be deemed to be a covenant and agreement contained in this Security Instrument, as the
phrase "covenant and agreement" is used In Section 9. If Borrower is Obligated to pay Escrow Items directly, pursuant to a
waiver, and Borrower fails to pay the amount due for an Escrow Item, Lender may exercise its rights under Section 9 and
pay such amount and Borrower shall then be obligated under Section 9 to repay to Lender any such amount. Lender may
revoke the waiver as to any or all Escrow Items at any time by a notice given in accordance with Section 15 and, upon such
revocation , Borrower shall pay to Lender all Funds, and in such amounts, that are then required under this Section 3.
      Lender may, at any time, collect and hold Funds in an amount (a) su fficient to permit Lender to apply the Funds at the
time specified under RE SPA, and (b) not to exceed the maximum amount a lender can require under RE SPA. Lender shall
estimate the amount of Funds due on the basis of current data and reasonable estimates of expenditures of future Escrow
Items or otherwise in accordance with Applicable Law.
     The Funds shall be held in an institution whose deposits are insured by a federal agency, instrumentality, or entity
(including Lender, if Lender is an institution whose deposits are so insured) or in any Federal Home Loan Bank. Lender shall
apply the Funds to pay the Escrow Items no later than the time specified under RE SPA. Lender shall not charge Borrower
for holding and applying the Funds, annually analyzing the escrow account, or verifying the Escrow Items, unless Lender
pays Borrower interest on the Funds and Applicable Law permits Lender to make such a charge. Unless an agreement is
made in writing or Applicable Law requires interest to be paid on the Funds, Lender shall not be required to pay Borrower
any interest or earnings on the Funds. Borrower and Lender can agree in writing , however. that interest shall be paid on
the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds as required by RESPA.

CA LI FORNIA - Single Family - Fann ie MaelFreddie Mac UN IFORM INSTRU MENT   Form 3005 1/01
Ellie Mae, Inc.                                              Page 4 of 13                                    CAEDEDl 0219
                                                                                                             CAEDEDl (Cl S )

                                                                          ~
                                                                                                      07/31/201910:36 AM PST



                                                                          ~
 Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 21 of 39 Page ID #:21



                                                                                                     LOAN #: 909216931
    If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to Borrower for the excess
funds in accordance with RESPA. If there is a shortage of Funds held in escrow, as defined under RESPA, Lender shall
notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make up the shortage
in accordance with RESPA, but in no more than t 2 monthly payments. If there is a deficiency of Funds held in escrow, as
defined under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount
necessary to make up the deficiency in accordance with RESPA, but in no more than 12 monthly payments.
     Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to Borrower any
Funds held by Lender.
     4. Charges ; Liens. Borrower shall pay all taxes, assessments, charges, fines , and impositions attributable to the
Property which can attain priority over this Security Instrument, leasehold payments or ground rents on the Property, if
any, and Community Association Dues, Fees, and Assessments, if any. To the extent that these items are Escrow items,
Borrower shall pay them in the manner provided in Section 3.
     Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Borrower: (a) agrees
in writing to the payment of the obligation secured by the lien in a manner acceptable to Lender, but only so long as Bor-
rower is performing such agreement; (b) contests the lien in good faith by, or defends against enforcement of the lien in ,
legal proceedings which in Lender's opinion operate to prevent the enforcement of the lien while those proceedings are
pending, but only until such proceedings are concluded; or (c) secures from the holder of the lien an agreement satisfactory
to Lender subordinating the lien to this Security Instrument. If Lender determines that any part of the Property is subject to
a lien which can attain priority over this Security Instrument, Lender may give Borrower a notice identifying the lien. Within
10 days of the date on which that notice is given, Borrower shall satisfy the lien or take one or more of the actions set forth
above in this Section 4.
     Lender may require Borrower to pay a one-time charge for a real estate tax verification andlor reporting service used
by Lender in connection with this Loan.
     5_ Property fnsurance. Borrower shall keep the improvements now existing or hereafter erected on the Property
insured against loss by fire , hazards included within the term "extended coverage; and any other hazards including, but not
limited to, earthquakes and floods, for which Lender requires insurance. This insurance shall be maintained in the amounts
(including deductible levels) and for the periods that Lender requires. What Lender requires pursuant to the preceding sen-
tences can change during the term of the Loan. The insurance carrier providing the insurance shall be chosen by Borrower
subject to Lender'S right to disapprove Borrower's choice, which right shall not be exercised unreasonably. Lender may
require Borrower to pay, in connection with this Loan, either: (a) a one-time charge for flood zone determination, certifica-
tion and tracking services; or (b) a one-time charge for flood zone determination and certification services and subsequent
charges each time remappings or similar changes occur which reasonably might affect such determination or certification.
Borrower shall also be responsible for the payment of any fees imposed by the Federal Emergency Management Agen cy
in connection with the review of any flood zone determination resulting from an objection by Borrower.
     If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance coverage, at Lender's
option and Borrower's expense. Lender is under no obligation to purchase any particular type or amount of coverage. There-
fore, such coverage shall cover Lender, but might or might not protect Borrower, Borrower's equity in the Property, or the
contents of the Property, against any risk, hazard or liability and might provide greater or lesser coverage than was previ-
ously in effect. Borrower acknowledges that the cost of the insurance coverage so obtained might significantly exceed the
cost of insurance that Borrower could have obtained. Any amounts disbursed by Lender under this Section 5 shall become
additional debt of Borrower secured by this Security Instrument. These amounts shall bear interest at the Note rate from the
date of disbursement and shall be payable, with such interest, upon notice from Lender to Borrower requesting payment.
     All insurance policies required by Lender and renewals of such policies shall be subject to Lender's right to disapprove
such policies, shall include a standard mortgage clause, and shall name Lender as mortgagee andlor as an additional
loss payee and Borrower further agrees to generally assign rights to insurance proceeds to the holder of the Note up to the
amount of the outstanding loan balance. Lender shall have the right to hold the policies and renewal certificates. If Lender
requires, Borrower shall promptly give to Lender all receipts of paid premiums and renewal notices. If Borrower obtains any
form of insurance coverage, not otherwise required by Lender, for damage to, or destruction of, the Property, such policy
shall include a standard mortgage clause and shall name Lender as mortgagee andlor as an additional loss payee and
Borrower further agrees to generally assign rights to insurance proceeds to the holder of the Note up to the amount of the
outstanding loan balance.
    In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender may make proof of
loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree in writing, any insurance proceeds,

CALIFORN IA - Single Family - Fannie MaelFreddie Mac UN IFORM INSTRUMENT   Form 3005 1/01
Ellie Mae. Inc.                                            Page 5 of 13                                        CAEDEDL 0219
                                                                                                               CAEDEDL (CLS)



                                                                        ~
                                                                                    '.
                                                                                                       07/31120 19 10:36 AM PST

                                                                         . .
 Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 22 of 39 Page ID #:22



                                                                                                           LOAN #: 909216931
whether or not the underlying insurance was required by Lender, shall be applied to restoration or repair of the Property, if
the restoration or repair is economically feasible and Lender's security is not lessened. During such repair and restoration
period, Lender shall have the right to hold such insurance proceeds until Lender has had an opportunity to inspect such
Property to ensure the work has been completed to Lender's satisfaction, provided that such inspection shall be undertaken
promptly. Lender may disburse proceeds for the repairs and restoration in a single payment or in a series of progress pay-
ments as the work is completed . Unless an agreement is made in writing or Applicable Law requires interest to be paid on
such insurance proceeds, Lender shall not be required to pay Borrower any interest or earnings on such proceeds. Fees for
public adjusters, or other third parties, retained by Borrower shall not be paid out of the insurance proceeds and shall be the
sole obligation of Borrower. If the restoration or repair is not economically feasible or Lender's security would be lessened,
the insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with the
excess, if any, paid to Borrower. Such insurance proceeds shall be applied in the order provided for in Section 2.
      If Borrower abandons the Property, Lender may file , negotiate and settle any available insurance claim and re lated
matters. If Borrower does not respond within 30 days to a notice from Lender that the insurance carrier has offered to settle
a claim , then Lender may negotiate and settle the claim. The 3~-day period will begin when the notice is given. In either
event, or if Lender acquires the Property under Section 22 or otherwise, Borrower hereby assigns to Lender (a) Borrower's
rights to any insurance proceeds in an amount not to exceed the amounts unpaid under the Note or this Security Instru-
ment, and (b) any other of Borrower's rights (other than the right to any refund of unearned premiums paid by Borrower)
under all insurance policies covering the Property, insofar as such rights are applicable to the coverage of the Property.
Lender may use the insurance proceeds either to repair or restore the Property or to pay amounts unpaid under the Note
or this Security Instrument, whether or not then due.
     6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's principal residence within
60 days after the execution of this Security Instrument and shall continue to occupy the Property as Borrower's principal
residence for at least one year after the date of occupancy, unless Lender otherwise agrees in writing, which consent shall
not be unreasonably withheld, or unless extenuating circumstances exist which are beyond Borrower's control.
     7. Preservation, Maintenance and Protection of the Property; Inspections. Borrower shall not destroy, damage
or impair the Property, allow the Property to deteriorate or commit waste on the Property. Whether or not Borrower is resid-
ing in the Property, Borrower shall maintain the Property in order to prevent the Property from deteriorating or decreasing
in value due to its condition, Unless it is determined pursuant to Section 5 that repair or restoration is not economically
feasible , Borrower shall promptly repair the Property if damaged to avoid further deterioration or damage. If insurance or
condemnation proceeds are paid in connection with damage to, or the taking of, the Property, Borrower shall be respon-
sible for repairing or restoring the Property only if Lender has released proceeds for such purposes. Lender may disburse
proceeds for the repairs and restoration in a single payment or in a series of progress payments as the work is completed .
If the insurance or condemnation proceeds are not sufficient to repair or restore the Property, Borrower is not rel ieved of
Borrower's obligation for the completion of such repair or restoration .
     Lender or its agent may make reasonable entries upon and inspections of the Property. If it has reasonable cause,
Lender may inspect the interior of the improvements on the Property. Lender shall give Borrower notice at the time of or
prior to such an interior inspection specifying such reasonable cause.
     8. Borrower's Loan Application. Borrower shall be in default if, during the Loan application process, Borrower or
any persons or entities acting at the direction of Borrower or with Borrower's knowledge or consent gave materially false ,
misleading, or inaccurate information or statements to Lender (or failed to provide Lender with material information) in
connection with the Loan. Material representations include, but are not limited to, representations concerning Borrower's
occupancy of the Property as Borrower's principal residence.
     9. Protection of Lender 'S Interest in the Property and Rights Under this Security Instrument. If (a) Borrower
fails to perform the covenants and agreements contained in this Security Instrument, (b) there is a legal proceeding that
might significantly affect Lender's interest in the Property andlor rights under this Security Instrument (such as a proceeding
in bankruptcy, probate, for condemnation or forfeiture, for enforcement of a lien which may attain priority over this Security
Instrument or to enforce laws or regulations) , or (c) Borrower has abandoned the Property, then Lender may do and pay for
whatever is reasonable or appropriate to protect Lender's interest in the Property and rights under this Security Instrument,
including protecting andlor assessing the value of the Property, and securing andlor repairing the Property. Lender's actions
can include, but are not limited to: (a) paying any sums secured by a lien which has priority over this Security Instrument;
(b) appearing in court; and (c) paying reasonable attorneys' fees to protect its interest in the Property andlor rights under
this Security Instrument, including its secured position in a bankruptcy proceeding. Securing the Property includes, but is
not limited to, entering the Property to make repairs, change locks, replace or board up doors and windows, drain water

CALIFORNIA - Sing le Family - Fa nnie MaelFreddie Mac UNIFOR M IN STRU MENT   Form 30051101
Ellie Mae, Inc.                                            Page 6 of 13                                       CAEDEDL 0219
                                                                                                               CAEDEDL (CLS )
                                                                                                       07131120191 0:36 AM PST
 Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 23 of 39 Page ID #:23


                                                                                                           LOAN #: 909216931
from pipes, eliminate building or other code violations or dangerous conditions, and have utilities turned on or off, Although
Lender may take action under this Section 9, Lender does not have to do so and is not under any duty or obligation to do
so, It is agreed that Lender incurs no liability for not taking any or all actions authorized under this Section 9,
     Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower secured by this Security
Instrument. These amounts shall bear interest at the Note rate from the date of disbursement and shall be payable, with
such interest, upon notice from Lender to Borrower requesting payment.
     If this Security Instrument is on a leasehold , Borrower shall comply with all the provisions of the lease, Borrower shall
not surrender the leasehold estate and interests herein conveyed or terminate or cancel the ground lease, Borrower shall
not, without the express written consent of Lender, alter or amend the ground lease, If Borrower acquires fee title to the
Property, the leasehold and the fee title shall not merge unless Lender agrees to the merger in writing,
     10. Mo rtgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan, Borrower shall pay
the premiums required to maintain the Mortgage Insurance in effect. If, for any reason, the Mortgage Insurance coverage
required by Lender ceases to be available from the mortgage insurer that previously provided such insurance and Borrower
was required to make separately designated payments toward the premiums for Mortgage Insurance, Borrower shall pay
the premiums required to obtain coverage substantially equivalent to the Mortgage Insurance previously in effect, at a cost
substantially equivalent to the cost to Borrower of the Mortgage Insurance previously in effect, from an alternate mortgage
insurer selected by Lender. If substantially equivalent Mortgage Insurance coverage is not available, Borrower shall continue
to pay to Lender the amount of the separately designated payments that were due when the insurance coverage ceased
to be in effect. Lender will accept, use and retain these payments as a non·refundable loss reserve in lieu of Mortgage
Insurance , Such loss reserve shall be non·refundable, notwithstanding the fact that the Loan is ullimately paid in full , and
Lender shall not be required to pay Borrower any interest or earnings on such loss reserve, Lender can no longer require
loss reserve payments if Mortgage Insurance coverage (in the amount and for the period that Lender requires) provided by
an insurer selected by Lender again becomes available, is obtained, and Lender requires separately designated payments
toward the premiums for Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan and
Borrower was requi red to make separately designated payments toward the premiums for Mortgage Insurance, Borrower
shall pay the premiums required to maintain Mortgage Insurance in effect, or to provide a non·refundable loss reserve,
until Lender's requirement for Mortgage Insurance ends in accordance with any written agreement between Borrower and
Lender providing for such termination or until termination is required by Applicable Law. Nothing in this Section 10 affects
Borrower's obligation to pay interest at the rate provided in the Note,
      Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain losses it may incur if Borrower
does not repay the Loan as agreed. Borrower is not a party to the Mortgage Insurance.
     Mortgage insurers evaluate their total risk on all such insurance in force from time to time, and may enter into agree-
ments with other parties that share or modify their risk, or reduce losses. These agreements are on terms and conditions
that are satisfactory to the mortgage insurer and the other party (or parties) to these agreements. These agreements may
require the mortgage insurer to make payments using any source of funds that the mortgage insurer may have available
(which may include funds obtained from Mortgage Insurance premiums) ,
     As a result of these agreements, Lender, any purchaser of the Note, another insurer, any reinsurer, any other entity, or
any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that derive from (or might be characterized
as) a portion of Borrower's payments fo r Mortgage Insurance, in exchange for sharing or modifying the mortgage insurer's
risk, or reducing losses, If such agreement provides that an affiliate of Lender takes a share of the insurer's risk in exchange
for a share of the premiums paid to the insurer, the arrangement is often termed "captive reinsurance: Further:
     (a) Any such agreements wi ll not affect the amounts that Borrower has agreed to pay for Mortgage Insurance,
or any other terms of the Loan. Such agreements will not increase the amount Borrower wil l owe for Mortgage
Insurance, and they will not entitle Borrower to any refund.
     (b) Any such agreements will not affect the rights Borrower has - if any - with respect to the Mortgage Insur-
ance under the Homeowners Protection Act of 1998 or any other law. These rights may include the right to receive
certain d isclosures, to request and obtain cancellation of the Mortgage Insurance, to have the Mortgage Insurance
terminated automatically, andlor to receive a refund of any Mortgage Insurance premiums that were unearned at
the time of such cancellation or termination.
     11. Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby assigned to and
shall be paid to Lender,
     If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of the Property, if
the restoration or repair is economically feasible and Lender's security is not lessened. During such repair and restoration

CAL IFORN IA - Sing le Family - Fann ie Mae/Fredd le Mac UN IFORM INSTRUMENT   Form 3005 1101
ElUe Mae, Inc,                                                 Page 7 of 13                                    CAEDEDL 0219
                                                                                                                CAEDEDL (CLS)
                                                                                                        07/31120'9' 0: 36 AM PST
 Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 24 of 39 Page ID #:24


                                                                                                          LOAN #: 909216931
period, Lender shall have the right to hold such Miscellaneous Proceeds until Lender has had an opportunity to inspect such
Property to ensure the work has been completed to Lender's satisfaction, provided that such inspection shall be undertaken
promptly. Lender may pay for the repairs and restoration in a single disbursement or in a series of progress payments as the
work is completed. Unless an agreement is made in writing or Applicable Law requires interest to be paid on such Miscel-
laneous Proceeds, Lender shall not be required to pay Borrower any interest or earnings on such Miscellaneous Proceeds.
If the restoration or repair is not economically feasible or Lender's security would be lessened, the Miscellaneous Proceeds
shall be applied to the sums secured by this Security Instrument, whether or not then due, with the excess, if any, paid to
Borrower. Such Miscellaneous Proceeds shall be applied in the order provided for in Section 2.
      In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous Proceeds shall be applied
to the sums secured by this Security Instrument, whether or not then due, with the excess, if any, paid to Borrower.
      In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value of the Prop-
erty immediately before the partial taking, destruction, or loss in value is equal to or greater than the amount of the sums
secured by this Security Instrument immediately before the partial taking, destruction, or loss in value, unless Borrower
and Lender otherwise agree in writing, the sums secured by this Security Instrument shall be reduced by the amount of the
Miscellaneous Proceeds multiplied by the following fraction: (a) the total amount of the sums secured immediately before
the partial taking, destruction, or loss in value divided by (b) the fair market value of the Property immediately before the
partial taking, destruction , or loss in value. Any balance shall be paid to Borrower.
      In the event of a partial taking, destruction , or loss in value of the Property in which the fair market value of the
Property immediately before the partial taking, destruction , or loss in value is less than the amount of the sums secured
immediately before th e partial taking, destruction, or loss in value, unless Borrower and Lender otherwise agree in writing,
the Miscellaneous Proceeds shall be applied to the sums secured by this Security Instrument whether or not the sums
are then due.
      If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing Party (as defined
in the next sentence) offers to make an award to settle a claim for damages, Borrower fails to respond to Lender within
30 days after the date the notice is given , Lender is authorized to collect and apply the Miscellaneous Proceeds either to
restoration or repair of the Property or to the sums secured by this Security Instrument, whether or not then due. "Opposing
Party" means the third party that owes Borrower Miscellaneous Proceeds or the party against whom Borrower has a right
of action in regard to Miscellaneous Proceeds.
      Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in Lender's jUdgment,
could result in forfeiture of the Property or other material impairment of Lender's interest in the Property or rights under this
Security Instrument. Borrower can cure such a default and, if acceleration has occurred, re instate as provided in Section
19, by causing the action or proceeding to be dismissed with a ruling that, in Lender's judgment, precludes forfeiture of
the Property or other material impairment of Lender's interest in the Property or rights under this Security Instrument. The
proceeds of any award or claim for damages that are attributable to the impairment of Lender's interest in the Property are
hereby assigned and shall be paid to Lender.
     All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be applied in the order
provided for in Section 2.
      12. Borrower Not Released ; Forbearance By Lender Not a Waiver. Extension of the time for payment or modifica-
tion of amortization of the sums secured by this Security Instrument granted by Lender to Borrower or any Successor in
Interest of Borrower shall not operate to release the liability of Borrower or any Successors in Interest of Borrower. Lender
shall not be required to commence proceedings against any Successor in Interest of Borrower or to refuse to extend time
for payment or otherwise modify amortization of the sums secured by this Security Instrument by reason of any demand
made by the original Borrower or any Successors in Interest of Borrower. Any forbearance by Lender in exercising any
right or remedy including, without limitation, Lender's acceptance of payments from third persons, entities or Successors
in Interest of Borrower or in amounts less than the amount then due, shall not be a waiver of or preclude the exercise of
any right or remedy.
     13. Joint and Several Liabi lity; Co-signers ; Successors and Assigns Bound. Borrower covenants and agrees that
Borrower's obligations and liabi lity shall be joint and several. However, any Borrower who co·signs this Security Instrument
but does not execute the Note (a "co-signer"): (a) is co·signing this Security Instrument only to mortgage, grant and convey
the co· signer's interest in the Property under the terms of this Security Instrument; (b) is not personally obligated to pay
the sums secured by this Security Instrument; and (c) agrees that Lender and any other Borrower can agree to extend ,
mOdify, forbear or make a ny accommodations with regard to the terms of this Security Instrument or the Note without the
co-sign er's consent.

CALIFOR NIA - Single Family - Fan nie MaelFreddle Mac UNIFORM INSTRU MENT   Form 3005 1/01
EIU. Ma., Inc.                                             Page 8 of 13                                          CAEDEDl 0219
                                                                                                                 CAEDEDl (ClS)
                                                                                                         07/31120191 0:36 AM PST
 Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 25 of 39 Page ID #:25



                                                                                                         LOAN #: 909216931
      Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes Borrower's obligalions
under Ihis Security Instrument in writing, and is approved by Lender, shall obtain all of Borrower's rights and benefits under
this Security Instrument. Borrower shall not be released from Borrower's obligations and liability under Ihis Security Instru-
ment unless Lender agrees to such release in writing. The covenants and agreements of this Security Inslrument shall bind
(except as provided in Section 20) and benefit the successors and assigns of Lender.
      14. Lo an Charges. Lender may charge Borrower fees for services pertormed in connection with Borrower's default,
for the purpose of protecting Lender's interest in the Property and rights under this Security Instrument, including, but
not limited to, attorneys' fees , property inspection and valuation fees. In regard to any other fees, the absence of express
authority in this Security Instrument to charge a specific fee to Borrower shall not be construed as a prohibition on
the charging of such fee. Lender may not charge fees that are expressly prohibited by this Security Instrument or by
Applicable Law.
      If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so that the
interest or other loan charges collected or to be collected in connection with the Loan exceed the permitted limits, then :
(a) any such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit ; and
(b) any sums already collected from Borrower which exceeded permitted limits will be refunded to Borrower. Lender may
choose to make this refund by reducing the principal owed under the Note or by making a direct payment to Borrower. If
a refund reduces principal, the reduction will be treated as a partial prepayment without any prepayment charge (whether
or not a prepayment charge is provided for under the Note) . Borrower's acceptance of any such refund made by direct
payment to Borrower will constitute a waiver of any right of action Borrower might have arising out of such overcharge.
      15. Notices. All notices given by Borrower or Lender in connection with this Security Instrument must be in writing.
Any notice to Borrower in connection with this Security Instrument shall be deemed to have been given to Borrower
when mailed by first class mail or when actually delivered to Borrower's notice address if sent by other means. Notice to
anyone Borrower shall constitute notice to all Borrowers unless Applicable Law expressly requires otherwise. The notice
address shall be the Property Address unless Borrower has designated a substitute notice address by notice to Lender.
Borrower shall promptly notify Lender of Borrower's change of address. If Lender specifies a procedure for reporting
Borrower's change of address, then Borrower shall only report a change of address through that specified procedure.
There may be only one designated notice address under this Security Instrument at anyone time. Any notice to Lender
shall be given by delivering it or by mailing it by first class mail to Lender's address stated herein unless Lender has
designated another address by notice to Borrower. Any notice in connection with this Security Instrument shall not be
deemed to have been given to Lender until actually received by Lender. If any notice required by this Security Instrument
is also required under Applicable Law, the Applicable Law requirement will satisfy the corresponding requirement under
this Security Instrument.
      16. Governing Law; Severabi lity; Rules of Construction. This Security Instrument shall be governed by federal
law and the law of the jurisdiction in which the Property is located. All rights and obligations contained in this Security
Instrument are subject to any requirements and limitations of Applicable Law. Applicable Law might explicitly or implicitly
allow the parties to agree by contract or it might be silent, but such silence shall not be construed as a prohibition against
agreement by contract. In the event that any provision or clause of this Security Instrument or the Note conflicts with
Applicable Law, such conflict shall not affect other provisions of this Security Instrument or the Note which can be given
effect without the conflicting provision .
      As used in this Security Instrument: (a) words of the masculine gender shall mean and include corresponding neuter
words or words of the femi nine gender; (b) words in the singular shall mean and include the plural and vice versa; and
(c) the word "may" gives sole discretion without any obligation to take any action.
      17. Borrower's Copy. Borrower shall be given one copy of the Note and of this Security Instrument.
      18. Transfer olthe Property or a Beneficial Interest in Borrower. As used in this Section 18, "Interest in the Property"
means any legal or beneficial interest in the Property, including, but not limited to, those beneficial interests transferred in
a bond for deed, contract for deed, installment sales contract or escrow agreement, the intent of which is the transfer of
title by Borrower at a future date to a purchaser.
      If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not a natural
person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written consent, Lender may require
immediate paymen t in full of all sums secured by this Security Instrument. However, this option shall not be exercised by
Lender if such exercise is prohibited by Applicable Law.
    If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall provide a period of
not less than 30 days from the date the notice is given in accordance with Section 15 within which Borrower must pay all

CALI FOR NIA - Single Family - Fannie MaelFreddie Mac UN IFOR M INSTRUMENT   Form 3005 1/01
Elhe Mae, Inc.                                              Page 9 of 13                                        CAEDEDL 0219
                                                                                                                CAEDEDL (CLS)
                                                                                                        07/31/201910 :36 AM PST
Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 26 of 39 Page ID #:26


                                                                                                        LOAN #: 909216931
sums secured by this Security Instrument. If Borrower fails to pay these sums prior to the expiration of this period, Lender
may invoke any remedies permitted by this Security Instrument without further notice or demand on Borrower.
     19. Borrower's Righ t to Reinstate After Acceteration. If Borrower meets certain conditions, Borrower sha ll have
the right to have enforcement of this Security Instrument discontinued at any time prior to the earliest of: (a) five days
before sale of the Property pursuant to any power of sale contained in this Security Instrument; (b ) such other period
as Applicable Law might specify for the termination of Borrower's right to reinstate ; or (c) entry of a judgment enforcing
this Security Instrument. Those conditions are that Borrower: (a) pays Lender all sums which then would be due under
this Security Instrument and the Note as if no acceleration had occurred; (b) cures any default of any other covenants or
agreements ; (c) pays all expenses incurred in enforcing this Security Instrument, including, but not limited to, reasonable
attorneys' fees , property inspection and valuation fees , and other fees incurred for the purpose of protecting Lender's
interest in the Property and rights under this Security Instrument ; and (d) takes such action as Lender may reasonably
require to assure that Lender's interest in the Property and rights under this Security Instrument, and Borrower's obliga-
tion to pay the sums secured by this Security Instrument , shall continue unchanged . Lender may require that Borrower
pay such reinstatement sums and expenses in one or more of the following forms , as selected by Lender: (a) cash ;
(b) money order ; (c) certified check, bank check, treasurer's check or cashier's check, provided any such check is drawn
upon an institution whose deposits are insured by a federal agency, instrumentality or entity; or (d) Electronic Funds
Transfer. Upon reinstatement by Borrower, this Security Instrument and obligations secured hereby shall remain fully
effective as if no acceleration had occurred. However, this right to reinstate shall not apply in the case of acceleration
under Section 18.
     20. Sate of Note ; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in the Note (together
with this Security Instrument) can be sold one or more times without prior notice to Borrower. A sale might resu lt in a
change in the entity (known as the "Loan Servicer") that collects Periodic Payments due under the Note and this Security
Instrument and performs other mortgage loan servicing obligations under the Note, this Security Instrument, and Applicable
Law. There also might be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a change
of the Loan Servicer, Borrower will be given written notice of the change which will state the name and address of the new
Loan Servicer, the address to which payments should be made and any other information RESPA requires in connection
with a notice of transfer of servicing. If the Note is sold and thereafter the Loan is serviced by a Loan Servicer other than
the purchaser of the Note, the mortgage loan servicing obligations to Borrower will remain with the Loan Servicer or be
transferred to a successor Loan Servicer and are not assumed by the Note purchaser unless otherwise provided by the
Note purchaser.
     Neither Borrower nor Lender may commence, join , or be joined to any judicial action (as either an individual litigant or
the member of a class) that arises from the other party's actions pursuant to this Security Instrument or that alleges that
the other party has breached any provision of, or any duty owed by reason of, this Security Instrument, until such Borrower
or Lender has notified the other party (with such notice given in compliance with the requ irements of Section 15) of such
alleged breach and afforded the other party hereto a reasonable period after the giving of such notice to take corrective
action. If Applicable Law provides a time period which must elapse before certain action can be taken, that time period will
be deemed to be reasonable for purposes of this paragraph. The notice of acceleration and opportunity to cure given to
Borrower pursuant to Section 22 and the notice of acceleration given to Borrower pursuant to Section 18 shall be deemed
to satisfy the notice and opportunity to take corrective action provisions of this Section 20.
     21. Hazardous Substances. As used in this Section 21 : (a) "Hazardous Substances" are those substances defined
as toxic or hazardous substances, pollutants, or wastes by Environmental Law and the following substances: gasoline,
kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials con-
taining asbestos or formaldehyde , and radioactive materials; (b) "Environmental Law" means federal laws and laws of
the jurisdiction where the Property is located that relate to health, safety or environmental protection ; (c) "Environmental
Cleanup" includes any response action, remedial action, or removal action , as defined in Environmental Law; and (d) an
"Environmental Condition" means a condition that can cause, contribute to, or otherwise trigger an Environmental Cleanup.
     Borrower shall not cause or permit the presence, use, disposal , storage, or release of any Hazardous Substances, or
threaten to release any Hazardous Substances, on or in the Property. Borrower shall not do, nor allow anyone else to do,
anything affecting the Property (a) that is in violation of any Environmental Law, (b) which creates an Environmental Condi-
tion, or (c) which, due to the presence, use, or release of a Hazardous Substance, creates a condition that adversely affects
the value of the Property. The preceding two sentences shall not apply to the presence, use, or storage on the Property of
small quantities of Hazardous Substances that are generally recognized to be appropriate to normal residential uses and
to maintenance of the Property (including, but not limited to, hazardous substances in consumer products).

CALIFORN IA - Single Family - Fannie MaelFreddle Mac UNIFORM INSTRUMENT    Form 3005 1/01
Ellie Mae. Inc.                                           Page 10 of 13                                         CAEDEDL 02 19
                                                                                                                 CAEDEDL (CLS)




                                                                       IH
                                                                                                       07131 12019 10:36 AM PST


                                                                        . . ..      '   .
 Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 27 of 39 Page ID #:27


                                                                                                     LOAN #: 909216931
    Borrower shall promptly give Lender written notice of (a) any investigation , claim, demand, lawsuit or other action by
any governmental or regulatory agency or private party involving the Property and any Hazardous Substance or Envi·
ronmental Law of which Borrower has actual knowledge, (b) any Environmental Condition , including but not limited to,
any spilling, leaking, discharge, release or threat of release of any Hazardous Substance, and (c) any condition caused
by the presence , use or release of a Hazardous Substance which adversely affects the value of the Property. If Bor-
rower learns, or is notified by any governmental or regulatory authority, or any private party, that any removal or other
remediation of any Hazardous Substance affecting the Property is necessary, Borrower shall promptly take all necessary
remedial actions in accordance with Environmental Law. Nothing herein shall create any obligation on Lender for an
Environmental Cleanup.

     NON·UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
     22. Acceleration ; Remedies. Lender shall give notice to Borrower prior to acceleration following Borrower 's
breach of any covenant or agreement in this Security Instrument (but not prior to acceleration under Section 18
un less Applicable Law provides otherwise). The notice shall specify: (a) the default; (b) the action required to cure
the default; (c) a date, not less than 30 days from the date the notice is given to Borrower, by which the defau lt must
be cured; and (d) that fa ilure to cure the default on or before the date specified in the notice may result in accel-
eration of the sums secured by this Security Instrument and sale of the Property. The notice shall further inform
Borrower of the right to reinstate after acceleration and the ri ght to bring a court action to assert the non-existence
of a default or any other defense of Borrower to acceleration and sale. If the default is not cured on or before the
date specified in the notice, Lender at its option may require Immediate payment in fu ll of all sums secured by this
Security Instrument without further demand and may invoke the power of sale and any other remedies permitted
by Applicable Law. Lender shall be entitled to collect all expenses incurred in pursuing the remedies provided in
this Section 22, including, but not limited to, reasonable attorneys' fees and costs of title evidence.
     If Lender invokes the power of sale, Lender sha ll execute or cause Trustee to execute a written notice of the
occurrence of an event of defau lt and of Lender's election to cause the Property to be sold. Trustee shall cause
this notice to be recorded in each county In which any part of the Property Is located . Lender or Trustee shall
mai l copies of the notice as prescribed by Applicable Law to Borrower and to the other persons prescribed by
Applicable Law. Trustee sha ll give public notice of sa le to the persons and in the manner prescribed by Applicable
Law. After the time required by Applicable Law, Trustee, without demand on Borrower, sha ll sell the Property at
public auction to the highest bidder at the time and place and under the terms deSignated In the notice of sale
in one or more parcels and in any order Trustee determ ines. Trustee may postpone sale of all or any parcel of the
Property by public announcement at the time and place of any previously scheduled sale. Lender or its designee
may purchase the Property at any sale.
     Trustee shall deliver to the purchaser Trustee's deed conveying the Property without any covenant or warranty,
expressed or implied. The recitals in the Trustee's deed shall be prima facie evidence of the truth of the statements
made therein. Trustee shall apply the proceeds of the sale in the fo llowing order: (a) to all expenses of the sale,
including, but not limited to, reasonable Trustee's and attorneys' fees; (b) to all sums secured by this Security
Instrument; and (c) any excess to the person or persons legally entitled to it.
     23. Reconveyance. Upon payment of all sums secured by this Security Instrument, Lender shall request Trustee to
reconvey the Property and shall surrender this Security Instrument and all notes evidencing debt secured by this Security
Instrument to Trustee. Trustee shall reconvey the Property without warranty to the person or persons legally entitled to it.
Lender may charge such person or persons a reasonable fee for reconveying the Property, but only if the fee is paid to a
third party (such as the Trustee) for services rendered and the charging of the fee is permitted under Applicable Law. If the
fee charged does not exceed the fee set by Applicable Law, the fee is conclusively presumed to be reasonable .
     24. Substitute Trustee. Lender, at its option , may from time to time appoint a successor trustee to any Trustee
appointed hereunder by an instrument executed and acknowledged by Lender and recorded in the office of the Recorder
of the county in which the Property is located. The instrument shall contain the name of the original Lender, Trustee and
Borrower, the book and page where this Security Instrument is recorded and the name and address of the successor
trustee. Without conveyance of the Property, the successor trustee shall succeed to all the title, powers and duties conferred
upon the Trustee herein and by Applicable Law. This procedure for substitution of trustee shall govern to the exclusion of
all other provisions for substitution.
     25. Statement of Obligation Fee. Lender may collect a fee not to exceed the maximum amount permitted by Applicable
Law for furnishing the statement of obligation as provided by Section 2943 of the Civil Code of California.

CA LI FORNIA - Sing le FamIly - Fannie MaeIFreddie Mac UN IFORM INSTRUMENT   Form 3005 1/01
Ellie Mae, Inc.                                              Page 11 of 13                                     CAEDEDL 0219
                                                                                                               CAEDEDL (CLS)
                                                                                                       07/31120191 0 :36 AM PST
Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 28 of 39 Page ID #:28


                                                                                                 LOAN #: 909216931
     The undersigned Borrower requests that a copy of any Notice of Default and any Notice of Sale under this Security
Instrument be mailed to Borrower at the address set forth above.

    BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this Security Instrument
and in any Rider execut by rrower and recorded with it.



                 ~~~~~=---
                 ARTUR ELiZAROV
                                              _________~q.!!.\3~\~\2.o~~::L.....-a=(Seal)                 DATE



A notary public or other officer completing this certificate verifies only the identity of the individual who
signed the document to which this certificate is attached , and not the truthfulness, accuracy, or validity of that
document.




State of CALIFORNIA
County of LOS F\nt)cl (S


     On      ,l uI,! 0 1. ,)01'1                 , before me, stel e. NL'O'\~'( MOY() 1L'       A"q-cS                'f'<i?-'/
(here insert name and title of the officer), personally appeared ARTUR ELiZAROV, who proved to me on t e ,.AJI?> LJC,
basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their authorized capacity(ies), and that
by his/her/their signature(s) on the instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

    I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct.

     WITNESS my hand and official seal .

     Signature   qll1b1J,\ VSJ
     _ _ _ _ _ _ _ _ _ _ _ (NOTARY)



     (SEAL)




CALIFORN IA - Single Family - Fannie Mae/Freddie Mac UN IFORM INSTRUMENT   Form 3005 1/01
Ellie Mae. Inc.                                            Page 12 of 13                                 CAEDEDL 0219
                                                                                                         CAEDEDL (CLS)
                                                                                                07/31 /201910:36 AM PST
 Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 29 of 39 Page ID #:29



                                                                                            LOAN #: 909216931



Lender: Goldwater Bank, N.A.
NMLS 10: 452955
Loan Originator: Gregory Hill
NMLS 10: 247349




CALIFORNIA - Single Family - Fannie Mae/Freddie Mac UN IFORM INSTRUMENT   Form 3005 1/01
Ellie Mae, Inc.                                       Page 13 of 13                                 CAEDEDL 0219
                                                                                                    CAEDEDL (CLS)
                                                                                           07/31 /201910:36 AM PST
Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 30 of 39 Page ID #:30




                                                                                      LOAN #: 909216931
                                                                             MIN : 1009209-4100147547-4

                                  ADJUSTABLE RATE RIDER
             (UBOR One-Year Index (As Published In The Wall Street Journa l-Rate Caps)

       THIS ADJUSTABLE RATE RIDER is made Ihis          31 st   day of July, 2019,
    and is incorporated into and shall be deemed to amend and supplement the Mortgage,
    Deed ofTrust, or Security Deed (the "Security Instrument") of the same date given by the
    undersigned (the "Borrower") to secure Borrower's Adjustab le Rate Note (the "Note") to
    Goldwater Bank, N.A.




    (the "Lender") of the same date and covering the property described in the Security
    Instrument and located at: 291 W. Overlook Road , Palm Springs, CA 92264-8934.



        THE NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN THE
        INTEREST RATE AND THE MONTHLY PAYMENT. THE NOTE LIMITS THE
        AMOUNT THE BORROWER'S INTEREST RATE CAN CHANGE AT ANY ONE
        TIMEAND THE MINIMUM AND MAXIMUM RATES THE BORROWER MUST PAY.

        ADDITIONAL COVENANTS. In addition to the covenants and agreements made in
    the Security Instrument, Borrower and Lender further covenant and agree as follows:

    A. INTEREST RATE AND MONTHLY PAYMENT CHANGES
        The Note provides for an initial interest rate of 5.375 %.       The Note provides for
    changes in the interest rate and the monthly payments as follows :
    4. INTEREST RATE AND MONTHLY PAYMENT CHANGES
        (A) Change Dates
        The interest rate I wi ll pay may change on the 1st        day of August, 2024,
    and on that day every 12th          month thereafter. Each date on which my interest rate
    could change is called a "Change Date ."
        (B) The Index
        Beginning with the first Change Date, my interest rate wi ll be based on an Index. The
    "Index" is the average of interbank offered rates for one-year U.S. dollar-denominated

    MULTISTATE ADJUSTABLE RATE RIOER·W5J One-Year USOR-Single Family-Fannie Mae UNIFORM INSTRUMENT
    Form 3189 6/01 (rev. 6/16)
    Ellie Mae , Inc.                          Page 1 of 4                                   F3189RLU 08 16
                                                                                            F3189RLU (CLS)
                                                                                    0713112019 10:36 AM PST




                                                                ~~~
                                                                ~
Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 31 of 39 Page ID #:31




                                                                                     LOAN #: 909216931

    deposits in the London market rLlBOR"), as published in The Wall Street Journa l.
    The most recent Index value available as of the date 45 days before each Change
    Date is called the "Current Index," provided that if the Current Index is less than zero,
    then the Current Index will be deemed to be zero for purposes of calculating my inter-
    est rate .
        If the Index is no longer available, the Note Holder will choose a new index which
    is based upon comparable information . The Note Holder will give me notice of this
    choice .
        (C) Calculation of Changes
        Before each Change Date, the Note Holder will calculate my new interest rate by
    adding THREE                                     percentage point(s) ( 3.000 %                 )
    (the "Margin") to the Current Index. The Note Holder will then round the result of this
    addition to the nearest one-eighth of one percentage point (0.125%). Subject to the
    limits stated in Section 4(0) below, this rounded amount will be my new interest rate
    until the next Change Date .
        The Note Holder will then determine the amount of the monthly payment that
    would be sufficient to repay the unpaid principal that I am expected to owe at the
    Change Date in full on the maturity date at my new interest rate in substantially
    equal payments. The result of this calculation will be the new amount of my monthly
    payment.
        (D) Limits on Interest Rate Changes
        The interest rate I am required to pay at the first Change Date will not be greater than
    7.375 %       or less than 5.375 %.     Thereafter, my interest rate will never be increased
    or decreased on any single Change Date by more than TWO
                                             percentage point(s) ( 2.000 %        ) from the rate
    of interest I have been paying for the preceding 12          month(s). My interest rate will
    never be greater than 11.375 %. My interest rate will never be less than the start rate or 5.375
    %.
        (E) Effective Date of Changes
        My new interest rate will become effective on each Change Date. I will pay the
    amount of my new monthly payment beginning on the first monthly payment date after
    the Change Date until the amount of my monthly payment chang es again .
        (F) Notice of Changes
        The Note Holder will deliver or mail to me a notice of any changes in my interest
    rate and the amount of my monthly payment before the effective date of any change .
    The notice will include information required by law to be given to me and also the title

    MULT ISTATE ADJUSTABLE RATE RIOER-WSJ One-Year LIBOR-Single Family-Fannie Mae UN IFORM INSTRUMENT
    Form 3189 6/01 (reY. 6/16)
    Ellie Mae, Inc.                             Page 2 of 4                                  F3189RlU 0816
                                                                                             F3189Rl U (ClS)
                                                                                    0713 11201910:36 AM PST
Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 32 of 39 Page ID #:32




                                                                                        LOAN #: 909216931

     and telephone number of a person who will answer any question I may have regarding
     the notice .

     B. TRANSFER OF THE PROPERTY ORA BENEFICIA L INTEREST IN BORROWER
        Section 18 of the Security Instrument is amended to read as follows :
             Transfer of the Property or a Beneficial Interest in Borrower. As used in
        this Section 18, "Interest in the Property" means any legal or beneficial interest
        in the Property, including , but not limited to, those beneficial interests transferred
        in a bond for deed , contract for deed , installment sales contract or escrow agree-
        ment, the intent of which is the transfer of title by Borrower at a future date to a
        purchaser.
             If all or any part of the Property or any Interest in the Property is sold or trans-
        ferred (or if Borrower is not a natural person and a beneficial interest in Borrower
        is sold or transferred) without Lender's prior written consent, Lender may require
        immediate payment in full of all sums secured by this Security Instrument. How-
        ever, this option shall not be exercised by Lender if such exercise is prohibited
        by Applicable Law. Lender also shall not exercise this option if: (a) Borrower
        causes to be submitted to Lender information required by Lender to evaluate
        the intended transferee as if a new loan were being made to the transferee; and
        (b) Lender reasonably determines that Lender's security will not be impaired by
        the loan assumption and that the risk of a breach of any covenant or agreement
        in this Security Instrument is acceptable to Lender.
            To the extent permitted by Applicable Law, Lender may charge a reasonab le
        fee as a condition to Lender's consent to the loan assumption . Lender may also
        require the transferee to sign an assumption agreement that is acceptable to
        Lender and that obligates the transferee to keep all the promises and agreements
        made in the Note and in this Security Instrument. Borrower will continue to be
        obligated under the Note and this Security Instrument unless Lender releases
        Borrower in writing .
             If Lender exercises the option to require immediate payment in full , Lender
        shall give Borrower notice of acceleration. The notice shall provide a period of not
        less than 30 days from the date the notice is given in accordance with Section
        15 within which Borrower must pay all sums secured by this Security Instrument.
        If Borrower fails to pay these sums prior to the expiration of this period , Lender
        may invoke any remedies permitted by this Security Instrument without further
        notice or demand on Borrower.

     MULTISTATE ADJUSTABLE RATE RIOER-WSJ One-Year LlSOR-Single Family- Fannie Mae UNIFORM INSTRUMENT
     Form 3189 6101 (rev. 6116)
     Ellie Mae, Inc.                           Page 3 of 4                                     F3189RLU 08 16
                                                                                               F3189RLU (C LS)
                                                                                       07/311201910:36 AM PST
Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 33 of 39 Page ID #:33




                                                                                        LOAN #: 909216931

    BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants
    contained in this Adjustable Rate Rider.



    ART~LIZA~                                                                 -::r-b\\lD ee( .
                                                                                                 DATE
                                                                                                        (Seal)




    MULTISTATE ADJUSTABLE RATE RIDER-WSJ One -Year UBOR-Single Family-Fannie Ma. UNIFORM INSTRUMENT
    Form 3189 6/01 (rev. 6/16)
    Ellie Mae, Inc.                            Page 4 of 4                                    F3189RLU 0816
                                                                                              F3189RLU (CLS)
                                                                                     07/31 120191 0:36 AM PST
Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 34 of 39 Page ID #:34




                    EXHIBIT C
   Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 DOC
                                                        Page# 35 of 39 Page ID #:35
                                                              2021-0196602
                                                                              03/29/2021 04:55 PM Fees: $17.00
                                                                              Page 1 of 2
RECORDING REQUESTED BY:                                                       Recorded in Official Records
Orange Coast Title                                                            County of Riverside
                                                                              Peter Aldana
AND WHEN RECORDED MAIL TO:
                                                                              Assessor-County Clerk-Recorder
Scott Howlett
44 Hartford                                                                   **This document was electronically submitted
San Francisco, CA 94144                                                       to the County of Riverside for recording**
                                                                              Receipted by: REGINA #080




                                                                  THIS SPACE FOR RECORDER'S USE ONLY:
Title Order No.: 210-2216078-10                                                     Escrow No.: 02-035523-AC
 A~N _'::u:'- 3(13-6;;. 3         GRANT DEED
 7'"";€ 1+ (!J I I
THE UNDERSIGNED GRANTOR(S) DECLARE(S)

                                  DOCUMENTARY TRANSFER TAX is $1,490.50

[X] computed on full value of property conveyed, or
[ ] computed on full value less value of liens or encumbrances remaining at time of sale.
[ ] Unincorporated area [X] City of Palm Springs AND

FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,

Artur Elizarov, a Single Man

hereby GRANT(s) to:

Scott Howlett, a Single Man

the real property in the City of Palm Springs, County of Riverside, State of California,
described as:
Lot 8 of Block 7, Palm Canyon Mesa Tract as per map recorded in Book 12, Pages 52 to 56
both inclusive of Maps, in the office of the County of said county.

Also Known as: 291 W. Overlook Road, Palm Springs, CA 92264
APN#: 513-363-023-2




DA TED: March 22, 2021

                                                                  Signature Page attached hereto
                                                                      and made a part hereof




MAIL TAX STATEMENTS TO PARTY SHOWN BELOW; IF NO PARTY SHOWN, MAIL AS DIRECTED ABOVE:
     Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 36 of 39 PagePage
                                                         DOC #2021-0196602 ID #:36
                                                                                2 of 2

Title Order No.: 210-2216078-10
Escrow No.: 02-035523-AC

APN# 513-363-023-2

                                                       Signature Page




Artur Elizarov



A notary public or other officer completing this certificate verifies only the identity of the individual who signed the document to
which this certificate is attached, and not the truthfulness, accurac , or validit of that document.

STATE OF      r:'Carr<h.
COUNTY OF         f)/O vv ('~
On      f() ) /2$ 12.1                before me,           An ll\l"       fere.z..                             A Notary Public personally

appeared                AJv      r   f (; oro ()
                                          .2                                                         who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the within instrument and acknowledged
to me that he/she/they executed the same in his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is true and
correct.
WITNESS my hand and official seal.



                                         ,.. " ..

                                                                                               ANTONIO PEREZ
                                                                                           Oommltllon t# HH 079732
Signature_ _--'-7.VJI-_ _ _ _ _ _ _ _ _ _ __                     (Seal)                    ExpIm Janu8/y 12. 2025
                                                                                          Bondtd T1w IIUItgIt NaIIIy StMcet
Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 37 of 39 Page ID #:37




                    EXHIBITD
                                                             Artur Elizarov
                                         Case 5:21-cv-00616-JWH-SP    Document 1 Filed 04/06/21 Page 38 of 39 Page ID #:38
$1,399,000                                                   DreamHome Realty Group Inc
                                                             art@dhr.company
                                                             323-326-7657

                                                            CalBRE # 02020109




                                                                                 FOR
  W W W. 2 9 1 O V E R L O O K . C O M




                                                                                 SALE
                                                                                 291 W OVERLOOK RD
                                                                                 PALM SPRINGS, CA 92264
                              Case 5:21-cv-00616-JWH-SP Document 1 Filed 04/06/21 Page 39 of 39 Page ID #:39
3 beds / 4 baths / 2,400 SF




                              2 9 1 W OVE R L O O K R D - PA L M S P R I N G S , CA                                                                        $1,399,000


                              Meticulously Remodeled With The Finest Of Modern Finishes. Located in The Mesa, a beautiful and
                              historic neighborhood in South Palm Springs. At the base of the San Jacinto Mountains, it o ers a front
                              row view of the beautiful rock formations. A serene ambiance among multi-million dollar estates, this
                              ultra modern home o ers three separate master suites. The suites do not hare common walls. An
                              entertainers delight with         oor-to-ceiling glass overlooking a front-loaded heated pool, open                             oor plan, a
                              front, side, and rear yard. All common spaces and suites have separate AC units.




                                                   A r t u r E l i z a r ov
                                                   D r e a m H o m e R e a l ty G ro u p I n c
                                                   art@dhr.company
                                                   323-326-7657
                                                   D r e a m H o m e R e a l ty G ro u p I n c

                                                   CalBRE # 02020109

                                 The information contained herein has been obtained through sources deemed reliable but cannot be guaranteed for its accuracy. We recommend to
                                 the buyer that any information, which is of special interest, should be obtained through independent veri cation. ALL MEASUREMENTS ARE
                                 APPROXIMATE.
